Citation Nr: 1123451	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2008 rating decision of the VA Regional Office (RO) in Houston, Texas that denied service connection for right ear hearing loss disability. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's DD-214 reflects that he served in the Marine Corps with a military occupational specialty of rifleman.  He asserts that he has right ear hearing loss as the result of sustained noise exposure from noisy firearms, including the M-16, 38 and 45 caliber handguns, powerful grenade launchers, and grinding and hammering from machinery operating at a high level of noise.

The Veteran was afforded a VA audiology examination for compensation purposes in September 2008.  He stated that he had been a letter carrier after service and denied occupational noise exposure.  No puretone threshold values or speech discrimination scores were provided.  The examiner stated that the Veteran would not or could not provide reliable or accurate test results, and as such, a true estimate of right ear hearing acuity was not obtained.  The examiner related that it was "Recommended that [the Veteran] not be rated on the basis of this hearing test."  However, an opinion was subsequently provided that following review of the record, any right ear hearing loss was not related to military service.  

In his notice of disagreement received in December 2008, the Veteran strongly noted his displeasure at how the VA audiology examination was conducted, stated he could not hear anything at that time, and felt that he was being pressured to respond in spite of not hearing anything.  He suggested that another type of hearing test be performed with a different examiner because the prior audiology evaluation was insufficient to determine his hearing problem.  

The Board finds that the December audiology examination is inadequate for rating purposes as indicated by the examiner, and agrees that another hearing evaluation is warranted.  The record reflects that the examiner rendered an opinion that hearing loss was unrelated to service despite having no confirmation of hearing impairment.  

VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, signs or symptoms might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  The Board finds that a VA ear examination is warranted pursuant to VA's duty to assist for a more accurate assessment of right ear hearing acuity and relationship to service, to render a fully informed appellate decision. See Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The appellant is informed that he has a duty to fully cooperate with the examination.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should determine if there are any audiometric examinations in the possession of his former employer.

2.  Schedule the Veteran for a VA ear examination, with an appropriate examiner who has not seen him previously.  All indicated tests and studies should be performed and findings should be reported in detail.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions as to noise exposure during and after service.  The examiner must provide an opinion as to whether it is at least as likely as not any current right ear hearing loss is due to noise exposure in service.  The rationale for the conclusion reached must be provided in the clinical report.

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the claim.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


